DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This is in reply to communication filed on 11/20/2020.
	Claims 14 and 20 have been cancelled. 
	Claims 1, 3, 6 and 16 have been amended. 
	Claims 1-13, 15-19 and 21-22 are currently pending and have been examined.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 11/20/2020:
Regarding Rejection under 35 U.S.C. § 101:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. In light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), under this 2019 PEG - two-prong inquiry, a claim is eligible at revised Step 2A unless it:
Recites a judicial exception (Prong One: Does the claim recite an Abstract Idea, Law of Nature, Or Natural Phenomenon?) and
The exception is not integrated into a practical application of the exception (whether the claim recites additional elements that integrate the exception into a practical application of the exception).
	For abstract ideas, Prong One represents a change in procedure from prior guidance, in that examiners now use the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. 
	The Remarks, page 13-14, recited “That is, as articulated in [0029] of the Specification, and as recited in the claims, in at least one example one or more server computing devices associated with a service provider can … As such, the claims recite technical improvements (e.g., the use of transaction data captured form payment processing to better inform and/or intelligently modify financing offers and/or associated terms) to existing lending technology”. The examiner respectfully disagree as, the claimed invention drawing to recites an Abstract Idea as the claimed invention recites concepts of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations which considered to be grouped under the Commercial or Legal Interactions Group. The claim limitations of, such as in claim 1, “generating … a finance offer for purchase of an item from the merchant, wherein the finance offer is conditional on satisfaction of down payment … receiving … transaction data associated with transaction ... for processing payment … determining … modify  the down payment term … based … on … one or more signals … finalizing … the finance offer … using funds provided by the payment 
	The MPEP 2106.05 (a) also recited, “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine one or more server computing devices”, “one or more processors”, “one or more computer-readable media storing instructions, that when executed, cause the one or more processors to perform operations”, “computing devices”, and “a display of a device operable by the buyer” do no more than generally link a judicial exception to a particular technological environment. See MPEP 2106.05(h), such as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), and uySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
	or Step 2B, the MPEP recited that “While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions” the amended claims recited  additional elements that have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, that recites mere instructions to implement an abstract idea on a computer, 
Regarding Rejection under 35 U.S.C. § 103:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The remarks, pages 19, cited that “the auction administrator device Grey … does not generate its own financing offers that would extend the auction’s administrator’s funds/credit to a buyer”. The examiner respectfully disagree, Grey teaches auction system 10, Fig. 1, [0052-0053]; auction system 10 includes a number of participants operating participant devices 12 … may include … buyers … also … sellers … auction administrator devices … auction service providers … Each of these parties may communicate … via a communication network 18”. Wherein “the administrator may be … an affiliate of one or more service providers … or a service provider … an entity partially or entirely owned or controlled by … one or more service providers … an entity that provides … financing, or transaction settlement services … develop financing functions”, see [0045-0046]. The system of Grey generate a financing functions to be applied to a bid to generate a transformed bid reflecting the customized terms, [0025] and  [0118]; “processing continues at 604 where participant attribute information is received. This attribute information is used to generate, select, or otherwise establish financing function(s) for the participant”. The “Financing functions” of Grey used to modify, adapt, translate and transform 
	Grey teaches a system and method to purchase an item using a financing function associated with a participant and applying the finance functions to generate a transformed bid reflecting customized financing terms, as shown in Fig, 7-8, the process 600 of Fig. 7, which is conducted for a prospective buyer in one or more auctions, involving interaction between the buyer operating buyer device 12a-i and an auction administrator operating auction administrator device 16 via a communication network 18 such as the Internet. Wherein presenting options for the selected type of financing may require interactions with other participant devices, such as an auction administrator (e.g. in the case where the auction administrator is offering financing as a value-added service in an exchange, marketplace, or collaboration network). See [0126].
 	The remarks, page 9, cited “Grey does not teach or suggest provision of financing that “enables the buyer to purchase the item form the merchant using funds provided by the payment processing service in association with the finance offer,” as amended claim 1 recites”. The Office action, 08/21/2020, cited that Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “finalizing the finance offer enables a buyer to purchase the item from the merchant using funds associated with the finance offer”. However, Dolle teaches the limitation above as [0053]; “In step 370, financial service system 110 may submit the selected loan to a loan processing system (which may be, e.g., another component of financial service system 110) to process the loan to allow the purchase to be completed … financial service system 110 may submit the selected loan through an existing loan processing channel to third-party device 130 for processing of the loan”. It would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include finalizing the finance offer enables a buyer to purchase the item from the merchant using funds associated with the finance offer, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].
	The remarks cited, page 20, “nor does Grey teach or suggest “receiving, between the first time and a second time after the first time  … transaction data”.  The examiner respectfully disagree, the examiner interpreted “time” such as the recite first, second … etc. to be the actions made within the process of generating bids/offers. Such as the first time is when the system received the first bid/offer. See the claim rejections - 35 USC § 103 below for more details.
	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-13, 15-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea with concepts relating to enumerated grouping of: 

Certain methods of organizing human activity as the amended claims recites concepts relating to the economy and commerce as fundamental economic practices or principles, see MPEP 2106.04(a)(2) (II)(A). Also, the amended claims reciting concepts relating to commercial or legal interaction is advertising, marketing or sales activities or behaviors, see 2106.04(a)(2) (II)(B). In addition the amended claims recites concepts relating to managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions, See 2106.04(a)(2) (II) (C).

	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations within claims (1 and 16) recite “one or more server computing devices”, “display of a device, and “computing devices of the plurality of merchants”. Claim (6) recites “one or more processors”, “one or more computer-readable media storing instructions, that when executed, cause the one or more processors to perform operations", “computing devices of the plurality of merchants” and “display of a device”. See MPEP 2016.05 (h).
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 5-8, 10-11, 13, 15-19 and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over Grey et al. (US 2003/0041012 A1, hereinafter “Grey”) in view of Dolle et al. (US 2016/0314529 A1, hereinafter “Dolle”).

	Regarding claims 6, 1, and 16. Grey discloses a system associated with a payment processing service 
	one or more processors; and one or more computer-readable media storing instructions, that when executed, cause the one or more processors to perform operations comprising (Grey, [0130]; “bid process 700 is conducted under the direction of one or more of an auction administrator device 16, an auction participant device 12 and an auction service provider device 24”):	
	generating, at a first time (Grey, Fig. 8; “700” [Wingdings font/0xE0] “receive a bid 702”. [0130]; “participants may establish one or more customized financing terms during the course of the auction by following the process 600 after submission of a bid (e.g., in conjunction with process 700”), a finance offer for purchase of an item from a merchant (Grey, Fig. 6; “identify participant 602” [Wingdings font/0xE0] “identify type of financing 614” [Wingdings font/0xE0] [0118]; “processing continues at 604 where participant attribute information is received. This attribute information is used to generate, select, or otherwise establish financing function(s) for the participant”) of a plurality of merchants (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices … e.g. seller providing a loan … auction administrator … service provider … collaboration network … identifying a type of financing may require interactions with a combination of multiple devices in system 100”),

	wherein the finance offer is conditional on satisfaction of a term of the finance offer (Grey, “present options for the selected type 616” [Wingdings font/0xE0] “select financing parameters 618”. [0125]; “For example, if a loan is selected, the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the down payment required, etc.”);
	receiving, between the first time (Grey, Fig. 8; “700” [Wingdings font/0xE0] “receive a bid 702”) and a second time after the first time and from computing devices of the plurality of merchants (Grey, Fig. 8; “is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] “make offer 702”). [0137]; “Processing continues at 710 where a determination is made whether the bid received at 702 … is the current best bid of the auction … The current best bid is determined based on the type of auction and the rules of the auction”), transaction data (Grey, Fig. 6; “financing Function(s) 508”) associated with transactions for which the plurality of merchants utilize [[a]] the payment processing service (Grey, Fig. 8; “identify item and auction 404” [Wingdings font/0xE0] “identify any customized financing term(s) 708” [Wingdings font/0xE0] Fig. 7; “identify type of financing 614” [Wingdings font/0xE0] “select financing parameters 618” [Wingdings font/0xE0] “establish customized financing parameters 622”. [0125-0126]; “where process 600 is conducted during an auction”. [0098]; “auction service provider 24 (FIG. 1) may provide services to facilitate the provision of a lease, loan, or other financing arrangement … a bank might provide financing for a transaction between a buyer and a seller in an auction comprising a loan with a $500 down payment, monthly payments, a 5 year term, and an annual simple interest rate of 10%”)
	determining, at the second time and based at least in part on a signal for the “a signal received between the first time and the second time” the examiner is referring to the electronic selection and transmittance of financing type instrument sent from the participant device as shown in [0123] “614 … participant, operating a participant device 12, will interact with other devices in system 100 to identify a type of financing desired … select either a loan or a lease as a type of financing instrument”) received between the first time and the second time, to modify the term of the finance offer (Grey, Fig. 8; “receive bid 702” [Wingdings font/0xE0] is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] receive bid 702”. Fig. 7; “present options for the selected type ; 
	determining that the modified term of the finance offer is satisfied (Grey, [0139]; “if the bid is identified as the winning bid or one of multiple winning bids, the customized financing terms … are used to consummate the transaction (that is, if the customized financing terms establish and identify a particular lease as the preferred financing, the customized lease terms may be used to bind the buyer in the auction”); and
at least partly in response to determining that the modified term of the finance offer is satisfied, finalizing the finance offer  (Grey, Fig. 8; “settle transaction 714”. [0138-0139]; “If the auction has ended, the current best bid is the winning bid and processing continues at 714 where the transaction is settled (e.g., by applying the customized financing term(s) identified at 706) … the terms of the financing instrument may be binding on one or more auction participants”. [0098]; “a loan with a $500 down payment”. [0125]; “the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the 
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “wherein the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from at least one merchant of the plurality of merchants, (ii) a change to an inventory of the merchant, or (iii) a change in merchant environment condition; presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer; wherein finalizing the finance offer enables a buyer to purchase the item from the merchant using funds associated with the finance offer”. However, Dolle teaches:
	wherein the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from at least one merchant of  the plurality of merchants (Dolle, Fig. 4; “receive inventory information 410 [Wingdings font/0xE0] receive response form offer system 46”. [0067]; “financial service system 110 may receive a loan offer modification, which may include a request that one or more aspects of the loan offer be modified … The loan offer modification may include a request to modify one or more terms of the loan offer, a request for that the loan offer become associated with a different vehicle, a request to update/contest the estimated value of the vehicle used to determine the loan offer, and/or the like”), (ii) a change to an inventory of the merchant (Dolle, [0046]; “financial service system 110 may access an inventory listing of vehicles for an auto , or (iii) a change in merchant environment condition (Dolle, [0048]; “In step 340, financial service system 110 may receive a loan offer modification from offer system 120. For example, offer system 120 may send a modified loan request. The modified loan request may include one or more … terms that were modified by the user using the user interface provided by financial service system 110”. Also, see Fig. 5, [0074]; offer system 120 may receive a loan offer modification … e.g., change the loan amount, loan term period, vehicle, etc”); 

    PNG
    media_image1.png
    412
    665
    media_image1.png
    Greyscale


presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer (Dolle, [0050]; “via an I/O device … a user may sort through approved potential loans until a loan that satisfies the preferences of the customer and the requirements of the merchant is found”. Also, see Fig. 7-9);
wherein finalizing the finance offer enables a buyer to purchase the item from the merchant using funds associated with the finance offer (Dolle, 

	Therefore, it would have been obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include wherein the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from the one or more merchants, (ii) a change to an inventory of the merchant, or (iii) a change in merchant environment condition; presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer; wherein finalizing the finance offer enables a buyer to purchase the item from the merchant using funds associated with the finance offer, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].

	Regarding claim 2. The combination of Grey in view of Dolle disclose the computer-implemented method of claim l, wherein 
	Grey substantially discloses the claimed invention; however, Grey fails to the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time”. However, Dolle teaches:
	the finance offer is valid for a period of time (Dolle, Fig. 5; “send modification request 540” [Wingdings font/0xE0] “save loan offer(s) 560” [Wingdings font/0xE0] “submit selected loan for processing 570”. [0077]; “Saved loan offers may be retained for a selected amount of time (e.g., as long as the loan offer is valid). [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like”) and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time (Dolle, [0079]; “Offer system 120 may receive the loan offer, which may be displayed and presented to a customer …  provide a modified loan application request to offer system 120 that includes a higher down payment and lower loan amount as different terms from the original loan application …  receive the modified loan offer … accept the modified loan offer … send the selection to financial service system 110 for processing”). 
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period 

	Regarding claim 5. The combination disclose the computer-implemented method of claim 1, wherein 
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “modifying the down payment term of the finance offer comprises varying an amount of the down payment, replacing the down payment term with another term that secures the finance offer, or eliminating the down payment term”. However, Dolle teaches:
	modifying the down payment term of the finance offer comprises varying an amount of the down payment (Dolle, [0079]; provide a modified loan application request to offer system 120 that includes a higher down payment and lower loan amount as different terms from the original loan application …  receive the modified loan offer … accept the modified loan offer … send the selection to financial service system 110 for processing”), replacing the down payment term with another term that secures the finance offer, or eliminating the down payment term (Dolle, [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like”).


	Regarding claim 10. The combination disclose the system of claim 6, wherein 
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “the term is based on a cost of the item”. However, Dolle teaches: the term is based on a cost of the item (Dolle, [0047]; “change one or more terms of the loan … sales price”).
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the term is based on a cost of the item, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].

	Regarding claims 11 and 18 have been analyzed and are rejected for the same rationale used to reject claims 2, 5 and 10. Claims 11 and 18 limitations do not teach or define any new limitations beyond claims 2, 5 and 10; therefore, claims 11 and 18 are rejected under the same rationale.

	Regarding claim 19 and 13. the combination disclose the system of claim 6, wherein the term is a verification term requiring the buyer to answer a question or verify their identity via an other user (Grey, Fig. 7; “identify participant 602”. [0116]; “Process 600 begins at 602 where the participant is identified. This identification may involve the participant providing information used to populate … participant database 200 … processing at 602 may involve prompting the participant to enter basic information, including contact information, a participant name, a participant identifier, etc”);
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time”. However, Dolle teaches:
the finance offer is valid for a period of time (Dolle, Fig. 5; “send modification request 540” [Wingdings font/0xE0] “save loan offer(s) 560” [Wingdings font/0xE0] “submit selected loan for processing 570”. [0077]; “Saved loan offers may be retained for a selected amount of time (e.g., as long as the loan offer is valid). [0047]; “change one or more terms of the 

Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].


	Regarding claim 17. The combination disclose the computer-implemented method of claim 16, the operations further comprising: receiving, from [[a]] the device operable by the buyer, a request for a loan to enable the buyer to purchase the item from the merchant (Grey, Fig. 7; “receive request for customized financing? 606” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “identify type of financing 614”), wherein the request is received in association with the purchase of the item at a point-of-sale (POS), prior to the purchase, or after the purchase; and generating the finance offer responsive to receiving the request (Grey, [0124]; “identifying a type of financing may require 
	 
	Regarding claim 21 and 22. The combination disclose the system of claim 6, wherein the second time is at a time of the purchase of the item [[the]] a point-of-sale (POS) of the merchant. (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices (e.g. in the case where a seller is providing a loan or a lease to buyer”. [0043]; “the term "seller" may be used to refer to the party offering to sell or provide an item …or an intelligent software agent such as a shopping "bot" representing a prospective seller”).

	Regarding claim 7. The combination disclose the system of claim 6, the operations further comprising: the operations further comprising: receiving, from [[a]]the device operable by the buyer, a request for a loan to enable the buyer to purchase the item from the merchant (Grey, receive request for customized financing? 606”[Wingdings font/0xE0] “identify type of financing 614”. the participant may be given the choice to select either a loan or a lease as a type of financing instrument”); and generating the finance offer responsive to receiving the request (Grey, [0098]; “a bank might provide financing for a transaction between a buyer and a seller in an auction comprising a loan with a $500 

	Regarding claim 8 has been analyzed and is rejected for the same rationale used to reject claims 17, 21-22. Claim 8 limitations do not teach or define any new limitations beyond claims 17, 21-22; therefore, claim 8 is rejected under the same rationale.
	Regarding claim 15. The combination disclose the system of claim 11, wherein determining to modify the term is based on at least one other signal comprising (see claim 1, 6 and 16 rejection supra)
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item”. However, Dolle teaches:
	a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item. (Dolle, [0048]; “The modified loan request may include one or more terms that were not included in the loan application request provided in step 310 or the loan application response provided in step 330. For instance, the modified loan request 
	Therefore, it would have been a design choice and obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include multiple modification terms, as taught by Dolle, and provide the system with specific terms such as a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item where this would be performed in order provide finance offer system  user with multiple choices to get best offer the system can provide, which will help the user to increase his ability to invents in purchasing needed goods.

	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Grey in view of Dolle further in view of Bennett et al (US 8504438 B2, hereinafter “Bennett”).
	Regarding claim 9. The combination of Grey in view of Dolle disclose the system of claim 6, the operations further comprising: 
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the “determining a level of risk associated with the buyer; and generating the finance offer based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer”. However, Bennett teaches:
	determining a level of risk associated with the buyer (Bennett, Fig. 11, “Provide for Good(s)/ Service(s) selection 110” [Wingdings font/0xE0] “Affordability Request 1115” [Wingdings font/0xE0] “Collect Credit Information 1120” [Wingdings font/0xE0] “Construct/ Compute Approval Decision Criterion (Criteria 1140”); and
	generating the finance offer (Bennett, Fig. 11; “Loan Information”) based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer (Bennett, “ Retrieve Credit Report(s) 1130” [Wingdings font/0xE0] “Construct/Order & Display Loan Information”).
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include determining a level of risk associated with the buyer; and generating the finance offer based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer, as taught by Bennett, where this would be performed in order to permit the seller or lender to modify loan approval processing, or perform different processing altogether, depending on the type of product sought to be financed. 

	Claims 3, 4 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Grey in view of Dolle further in view of Baldrick et al. (US 2013/0080327 A1, hereinafter “Baldrick”).

	Regarding claim 12 and 3. The combination of Grey in view of Dolle disclose the system of claim 11, the operations further comprising:
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the limitations of claim 12. However, Baldrick teaches limitations of claim 12 as:
	sending, at a third time corresponding to a beginning of the period of time (Baldrick, [0040]; “Certain payment processor authorization requests become expired approximately 6-7 days after the initial request is received”) , an authorization request (Baldrick, Figs. 3-4, Authorization request 331-332) to authorize a payment instrument of the buyer of the modified down payment term (Baldrick, [0039]; “the customer enters his or her credit card number online”. In addition, Baldrick, Fig. 3-4, Authorization request 331 is forwarded by payment service provider 303 to payment processor 304 as authorization request 332. Fig. 2; “receive authorization request from merchant 221”)
	determining, at a fourth time after the third time and within the period of time, that the finance offer has not been finalized (Baldrick, Fig. 2; “receive capture/settlement request form merchant 215”) and authorization of the payment instrument  has expired or is going to expire (Baldrick, Fig. 2; “Is authorization estimated to be expired? 216”); and 
	sending, at a fifth time and prior to expiration of the period of time, a new authorization request to authorize the payment instrument for the amount of the modified down payment term.  (Baldrick, Fig. 2; “IS authorization estimated to be expired 216” [Wingdings font/0xE0]“YES” [Wingdings font/0xE0] “Auto-generate reauthorization request 217 [Wingdings font/0xE0] “Send reauthorization request 218”).

	Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Grey to include reauthorizing a payment instrument after determine if the authorization is prior to expiration of period of time, as taught by Baldrick, where this would be performed in order to save the customer fees and/or fines form some payment processors. See Baldrick [0037].

	Regarding claim 4. The combination in view of Baldrick disclose the computer-implemented method of claim 3, 
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the limitations of “an amount of time between the third time and the fourth time is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument”. However, Baldrick teaches:
	wherein an amount of time between the third time and the fourth time (Baldrick, [0053] Then, several days go by, as indicated in 214. After time has  is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument (Baldrick, [0016]; “Some payment processors allow a delay of around 5-7 days between when an authorization request is authorized and a capture/settlement request is sent … If a capture request occurs after the 5-7 days, the money (or credit) may no longer be reserved in the customer's account … Obtaining a new authorization for the same transaction”).

	Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Grey to include an amount of time between the third time and the fourth time is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument, as taught by Baldrick, where this would be performed in order to save the customer fees and/or fines form some payment processors. See Baldrick [0037].
Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687